DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed 01/25/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 55-57, 60-63, 67-73, 78, 85 and 86 are under examination. 
Claims 1-54, 59, 66, 74, 77, 79-84 are cancelled. 
Claims 58, 64, 65, 75, 76 are withdrawn. 
Interview Summary 
Applicant's summary of the interview on 01/22/2021 has been reviewed and is complete and accurate.
Priority
Applicant’s claim for the benefit of priority to Application Serial No. 62/446/169, filed on January 13, 2017, is acknowledged.
Withdrawn Rejections
The rejection of claims 70-73 and 78 under 35 U.S.C. 101 is withdrawn in view of applicant’s amendment to claim 70 (which now integrates the judicial exception into a practical application, namely synthesizing an antibody having the proposed amino acid sequence). 
            The rejection of claims 55-57, 60-63, 67-73, 85 and 86 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claims 55-57, 60-63, 67-69, 85 and 86 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas are not patentable.” See, e.g., Alice Corp. v. CLSBanklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and therefore patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594-95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). 
Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267-68 (1853))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claims 55 and 86 are directed to a judicial exception of an abstract idea of: 
inputting an initial amino acid sequence for a first antibody to a trained machine learning model to obtain an output, wherein the trained machine learning model relates amino acids in an amino acid sequence to antibody affinity with an antigen, the trained machine learning model having…and wherein the trained machine learning model has at least one parameter associated with one or more antibody characteristics; 
determining, using the output of the trained machine learning model, a proposed amino acid sequence for a second antibody having a higher binding affinity with the antigen than the first antibody, the proposed amino acid sequence having one type of amino acid at each residue of the proposed amino acid sequence, wherein the output of the trained machine learning model includes values associated with the plurality of dimensions…and determining…comprises selecting, based on the values, one type of amnio acid…;
mathematical relationships under the Revised Guidance, wherein existing data is manipulated by a mathematical model/algorithm that establishes relationships between known data parameters in order to predict/generate additional data (i.e. proposed amino acid sequences). This position is supported by applicant’s own specification, which teaches that the claimed model necessarily requires mathematical parameters and performs mathematical calculations [page 17] and provides specific mathematical equations [page 19-20]. Furthermore, as the courts have stated, “it is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.l (Fed. Cir. 1989). Thus, there can be little doubt that the above analysis step(s) encompass(es) a mathematical concept. [Step 2A, Prong 1: YES]. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“The mere manipulation or reorganization of data . . . does not satisfy the transformation prong”). 
Additionally, the claimed ‘determining’ step (while limited to using the output data generated by the learning model) is not limited to any particular analysis technique other than generically “selecting” amino acid residues based on values. Accordingly, this step amounts to an observation or evaluation that can be practically performed by a human, mentally or with pen and paper, and therefore also falls within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. [Step 2A, Prong 2: NO] 

B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that   Besides the abstract idea, the claim(s) recite the following additional steps/elements:
In this case, there are no additional steps in the claim (beyond the recited abstract idea) and there is no practical application of the abstract idea. With regards to the processor, control circuitry, and storage medium, these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the mathematical concepts and/or mental processes that a scientist would perform (e.g., data analysis), using the computer components as a tool. While this type of automation may improve the quality of the data and/or the life of a scientist there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016). See also updated 2019 PEGs (Example 46).   Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
The claimed processor and storage medium, as explained with respect to Step 2A Prong Two, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to 

D. Dependent Claims
Claims 56-57, 60-63, 67-69, 85 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, the above dependent claims further limit the specificity of the abstract idea (see at least claims 56, 57 directed to how the learning engine was trained), further limit the nature of the data used by the abstract idea (see at least claims 60-63), or add additional computational steps to the abstract idea (see at least claims 67-69, 85).  As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, filed 01/25/2021, have been fully considered but are not persuasive for the following reasons.  
Applicant generally disagrees with the examiner’s rejection of the instant claims, but has not set forth any specific disagreements with the examiner's contentions other than asserting that applicant “believe” the amendments overcome the rejection. In response, this argument is not persuasive for the reasons discussed above. It is noted, however, that the rejection of claims 70-73 and 78 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Interpretation
The claimed invention is directed to a computational method for identifying an antibody amino acid sequence by: 
inputting an amino acid sequence from a first antibody into a trained machine learning model that relates amino acid sequences to antibody affinity with an antigen, wherein each residue position is associated with a plurality of dimensions corresponding to different types of amino acids and a least one antibody characteristic parameter; 
determining a proposed amino acid sequence for a second antibody based on values output from the trained machine learning model, wherein the prosed sequence includes one type of amino acid at each residue. 



The following rejection is modified in view of applicant’s amendments.
Claims 55, 60, 70-73, 85, and 86 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gustafsson et al. (US 2004/0072245; Pub. Date: April 15, 2004) in view of  Kuroda et al. (Protein Engineering, 2012, vol. 25, no. 10, pp. 507–521).
Gustafsson teaches a method and system for identifying biomolecules with desired properties (abstract). Regarding claims 55, 70, and 85,  Gustafsson teaches methods for identifying amino acid residues for variation in a protein variant library in order to affect a desired activity that include:  (a) receiving data characterizing a training set of a protein variant library, wherein protein variants in the library have systematically varied sequences, and wherein the data provides activity and sequence information for each protein variant in the training set; (b) from the data, developing a sequence activity model (i.e. learning model) that predicts activity as a function of amino acid residue type and corresponding position in the sequence (i.e. parameters associated with antibody characteristics); and (c) using the sequence activity model to identify one or more amino acid residues (i.e. proposed amino acid sequences) at specific positions in the systematically varied sequences that are to be varied in order to impact the desired activity [0006, ref. claims 1 and 2, and Figure 1], which reads on the claimed inputting and receiving steps (since the amino acid sequence data is implicitly put into the model).  
Gustafsson also teaches that residue positions are association with multiple dimensions, wherein individual residues or residue positions that comprise the protein sequences of the variant library are used to construct the training set [0005, 0121, 0122]. Gustafsson additionally teaches that the model being used has been trained, and that the model is used to identify multiple residue positions or specific residues predicted to impact activity [0062-0067; ref. claim 50, 51, and Figure 1].  Gustafsson teaches selecting one or more members of the new protein variant library for production, wherein one or more of these may then be synthesized and/or expressed in an expression system [0012].
Gustafsson is silent to the use of first and second antibodies (having a higher affinity with an antigen) in their method, as recited in claims 55, 70, and 85. 
However, Gustafsson reasonably suggests these features because their methods require amino acid sequences and can be used for physical assays comprising antibodies 
Furthermore, Kuroda explicitly teaches computer aided antibody design that includes  i) modeling the antigen-binding site, and (ii) predicting the relative orientations of the variable heavy (VH) and light (VL) chains. These methods beneficially guide experimental studies to improve the affinities and physicochemical properties of antibodies (See at least page 507, Col. 1, entire). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Gustafsson by specifically using amino acid sequences associated with first and second antibodies (having a higher affinity with an antigen), since antibodies were routinely used with antigens for designing amino acid sequences with specific binding properties, as taught by Kuroda. One of skill in the art would reasonably have expected success in performing these modifications since Gustafsson also suggests using antibodies [0241] and screening for the production of protein binding to antibodies [0250]. The motivation would have been to beneficially guide experimental studies to improve the affinities and physicochemical properties of antibodies. 
Regarding claim 60, Kuroda teaches complementarity-determining region (page 507, Col. 1, entire). Regarding claim 71, Gustafsson and Kuroda make obvious the step for determining the proposed amino acid sequence by using binding affinity to identify one type of amino acid for each of at least one residue of the proposed amino acid sequence for reasons set forth above. Regarding claim 72, Gustafsson additionally teaches one or more of predicted amino acid residues can be synthesized and/or expressed in an expression system [0012] and dimensions associated with each residue, as discussed above. Regarding claim 73, Gustafsson teaches determining residue positions [0292]. Regarding claim 85, Gustafsson teaches their model is a neural network or regression model [0009].
	Response to Arguments
Applicant’s arguments, filed 01/25/2021, have been fully considered but are moot in view of the modified rejections, set forth above, which are necessitated by applicant’s amendments. That being said, Gustafsson teaches that residue positions are association with multiple dimensions, wherein individual residues or residue positions that comprise 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619